Citation Nr: 1548207	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-37 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Air Force from December 1981 to December 1985 and in the U.S. Coast Guard from August 1987 to August 1988.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Winston-Salem, North Carolina, Regional Office (RO) which determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss; denied service connection for that disability on the merits; and denied a rating in excess of 10 percent for tinnitus.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss, the Board is required to consider the question without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of service connection for right and left ear hearing loss is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In May 1991, VA denied service connection for bilateral hearing loss.  
The Veteran did not perfect a substantive appeal from the adverse decision.

2.  The additional documentation submitted since the May 1991 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The May 1991 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, absent the filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In May 1991, VA denied service connection for recurrent bilateral hearing loss as "[t]he [V]eteran's hearing loss [is] considered to have existed prior to service, with no service aggravation."  The Veteran was informed in writing of the adverse determination and his appellate rights in June 1991.  In June 1991, the Veteran submitted an NOD with the determination.  In July 1991, VA issued an SOC.  The Veteran did not subsequently perfect a substantive appeal or submit any relevant evidence.  Therefore, the May 1991 decision is final.  

The evidence upon which the May 1991 rating decision denying service connection for bilateral hearing loss was formulated may be briefly summarized.  The report of the Veteran's July 1981 physical examination for service entrance states that he exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
25
15
5
LEFT
5
5
20
50
40

No bilateral hearing loss was diagnosed.  The Veteran was found to be qualified for service entrance.

A June 1983 service treatment record states that the Veteran exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
25
25
10
LEFT
15
10
25
60
45

The report of the Veteran's June 1987 physical examination for service entrance states that he exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
30
-
15
LEFT
20
15
40
-
35

An August 1987 reference audiogram states that the Veteran exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0/0
20
30
20
LEFT
0
0/5
30
70
55

The report of an April 1988 aircrew candidacy examination states that the Veteran exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
20
5
10
LEFT
10
10
30
5
0

An August 1988 service treatment record for separation states that the Veteran had "no significant change in medical history since [his] last physical exam" in April 1988 for aircrew candidacy.

The report of a November 1990 VA examination states that the Veteran complained of "partial deafness."

The additional documentation received since the May 1991 rating decision includes VA clinical documentation and written statements from the Veteran.  In his June 2009 claim to reopen, the Veteran advanced that his hearing loss was "related to my active duty time in the Air Force and working on the flight line at Nellis AFB NV."  In his August 2010 Form 9, the Veteran relayed that "my hearing loss is directly related to my time in the Air Force" and "I am not aware that I had any hearing loss prior to entry into service."  The Veteran's June 2009 and August 2010 written statements are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for recurrent bilateral hearing loss is granted.


REMAND


Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Here, by virtue of the finding of the 50 decibel puretone threshold at 3,000 hertz and the 40 decibel puretone threshold at 4,000 herz, the Veteran had a left ear hearing loss disability upon entry onto active duty.  It is unclear, however, if such underwent a permanent increase in severity as a result of such service, nor is it clear as to whether a current right ear hearing loss disability is etiologically related to such service.  

An October 2009 VA examination report states that the Veteran's "[l]eft tympanic membrane appeared infected and retracted" and that a "[t]ympanogram indicated no mobility of the tympanic membrane in the left ear."  The Veteran was diagnosed with moderate sensorineural hearing loss in the right ear and profound mixed (sensorineural and conductive) hearing loss in the left ear.  The examiner reported that she could not resolve the issue of the etiology of the Veteran's hearing loss "without resort to mere speculation due to inconsistent test results over the years."

The United States Court of Appeals for Veterans' Claims (Court) has directed that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence; it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered all procurable and assembled data; and the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010).  The Board observes that it is not evident from the record that the examiner's use of the phrase "without resorting to mere speculation" reflects "the limitations of knowledge in the medical community at large" rather than solely her own.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given these facts, the Board finds that the October 2009 VA audiological examination is of limited probative value.

A July 2009 VA treatment record states that the Veteran had left ear surgery in 2001.  Treatment records are not of record.  A July 2014 VA treatment record states that the Veteran had left ear surgery in 2006.  Treatment records are not of record.  A September 2014 VA treatment record states that the Veteran was seen at Southeastern Center of Audiology.  Treatment records are not of record.  An October 2014 VA treatment record states that the Veteran had left ear surgery in 2008.  Treatment records are not of record.  An April 2015 VA treatment record states that the Veteran was seen at the Carolina Ear and Hearing Clinic.  Treatment records are not of record.

VA should obtain all relevant VA and private clinical documentation and other records which could be potentially helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his right ear and left ear hearing loss, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact the Southeastern Center of Audiology, the Carolina Ear and Hearing Clinic, the facilities where all left ear surgeries were preformed, and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.

2.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for recurrent right ear and recurrent left ear hearing loss.

3.  Schedule the Veteran for a VA audiological examination to obtain an opinion as to the nature and etiology of his recurrent right ear and recurrent left ear hearing loss and its relationship to the Veteran's periods of active service.  

The examiner should address the following questions. 

a.  Provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any recurrent left ear hearing loss was aggravated (increased in severity beyond its natural progression) during a period of active service.

b.  If not, advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent left or right ear hearing loss had its onset during a period of active service; is etiologically-related to the Veteran's flight line duty at Nellis AFB; or otherwise originated during active service.

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.

4.  Then readjudicate the issues on appeal.  If the benefits sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


